Laughlin, J.:
This is an action to recover on a quantum meruit for work, labor and services alleged to have been rendered by the plaintiff to the defendant between the 1st day of August, 1897, and the 15th day of April, 1903, inclusive, a period of 294 weeks. The answer puts' in issue the material allegations of the' complaint, and for-a first separate defense pleads payment, and for a second separate defense pleads an accord and satisfaction, and for a third separate defense pleads in bar a judgment recovered in an action brought in the • Supreme Court by the plaintiff, who was then an infant, by her guardian ad litem, to recover for the same services on an express Contract in which the defense of payment and of accord and satisfaction were pleaded and in which the defendant recovered judgment.
Upon the trial of this action .the judgment roll in the former action and the evidence introduced and all the proceedings on the trial thereof were received in evidence. It appears from the complaint in the former action that it was brought to recover for the •identical'services upon an express contract to.pay.nine dollars per week therefor. Hpon the trial of that action evidence was introduced under the separate defenses interposed by the answer, tending to show that the plaintiff’s claim had been paid and settled in full. The court instructed the jury upon .the trial of the former action that the plaintiff cotild. only recover upon an express contract,. but also instructed them that if they found that the express ■ contract was made as alleged, they were then to determine upon the evidence whether the plaintiff’s claim had been settled in full, and *346.that if-so,.the plaintiff could, not recover.. The jury, rendered a general verdict in favor of the defendant. In these circumstances, it is clear that the former, -judgment is a bar to this action. The jury may have found that the express contract was made, but that the plaintiff’s claim was settled. Evidence upon both issues was before the jury and' submitted to them for determination. The. precise theory upon which the verdict in the former action was rendered is not .disclosed by the record, and since it may have been upon • a" theory from which it would necessarily follow that -plaintiff had no cause of action either upon an express contract or quantum meruit, the judgment must be deemed, a bar. It is, therefore, unnecessary tó decide the further contention of the appellant that, since the plaintiff might, have recovered in the former action for the value of her services without amending her complaint (Baumann v. Manhattan Consumers' Brewing Co., 97 App. Div. 470), eveii though she failed to éstablisli an express contract, the judgment should be deemed , a bar upon .the theory that the issue tendered by the- complaint in ’ this action might lime Toeen litigated .in the former action, although, in" fact it was not litigated, owing to the failure ■ of the plaintiff- to introduce evidence as to the value of the services..
It follows that the judgment should be reversed, with costs, and, ■ since it is. manifest that the facts could not be changed upon "a new trial,- judgment is directed dismissing the -complaint, with costs.
MoLaughliu, IIoughtou arid Lambert, JJ., concurred; Patter-sou, P. J., concurred in result.
Judgment reversed, with costs, and judgment directed dismissing the complaint; with costs. - •